Citation Nr: 1614897	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  11-06 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by: Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from July 1980 to October 1982.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the RO in Houston, Texas.

In September 2016, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge, and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  38 C.F.R. § 20.700(e) (2015).  A transcript of the hearing is associated with the claims file.

The Board has remanded this issue on three prior occasions to obtain additional records and provide a requested hearing.  Most recently, the Board remanded this issue in January 2015.  The appeal has since been returned to the Board for further appellate action.  The RO's compliance with the Board's remand instructions will be addressed in detail below.  

The appeal initially also involved the issue of entitlement to a disability rating in excess of 0 percent for tinea pedis.  In an April 2014 decision, the Board granted a rating of 10 percent for tinea pedis, resolving the appeal as to that issue.  

The RO implemented the Board's grant of service connection in a May 2014 rating decision.  In October 2014, the Veteran submitted additional evidence and correspondence expressing disagreement with the 10 percent rating assigned.  In January 2015, the Board interpreted this as a claim for an increased rating and referred the issue to the RO.  However, the RO interpreted the October 2014 correspondence as a Notice of Disagreement with the May 2014 rating decision and issued a Statement of the Case in February 2015.  The Veteran did not respond with a VA Form 9.

The Board notes that the October 2014 correspondence was not a Notice of Disagreement with the disability rating assigned in the May 2014 rating decision, as that decision simply implemented the Board's decision as to the rating for tinea pedis.  While certain determinations in the May 2014 rating decision may be appealable to the Board, the disability rating is not one of them.  The Board will not readjudicate a final Board decision in the guise of an appeal of the RO decision which implemented it.  The Veteran's only options with respect to the disability rating assigned by the Board, as implemented in the May 2014 rating decision, were to file a motion for reconsideration with the Board, to file a Notice of Appeal to the United States Court of Appeals for Veterans' Claims (Veterans Court) within 120 days of the Board decision, or, after the passage of 120 days, to file a motion alleging clear and unmistakable error in the Board's decision.  

In sum, the RO did not make an appealable determination in the May 2014 decision with respect to the disability rating for tinea pedis.  Therefore, the RO's action in issuing a Statement of the Case was in error notwithstanding the fact that the Veteran did not respond to the Statement of the Case by filing a VA Form 9.  

The Board again refers the reasonably raised increased rating claim for tinea pedis to the RO for appropriate action.  In addition, the Board referred a claim of entitlement to service connection for metatarsalgia to the RO in April 2014, and it appears that no action has been taken with respect to that claim.  The Board again refers that claim to the RO for appropriate action.  


FINDING OF FACT

The Veteran does not have PTSD; a psychosis was not noted in service and did not become manifest to a degree of 10 percent or more in service or within one year of service separation; no current acquired psychiatric disorder is etiologically related to service, is etiologically related to a service-connected disability, or represents a disability superimposed upon a personality disorder by service or a service-connected disability.  


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in service; a psychosis is not presumed to have been incurred in service; an acquired psychiatric disorder is not proximately due to or a result of service-connected disabilities.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 4.125 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for an acquired psychiatric disorder on the basis that it is related to stressors experienced during peacetime service.

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability.  38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998).  

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service.  This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946.  In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Psychoses are included among the enumerated chronic diseases.  No other psychiatric disorders are included among the presumptive diseases.  Where a psychosis is shown to be chronic in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b).

Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that one of the enumerated diseases was noted during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The term "psychosis" is defined as any of the following disorders listed in Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition of the American Psychiatric Association (DSM-5): (a) Brief Psychotic Disorder; (b) Delusional Disorder; (c) Psychotic Disorder Due to Another Medical Condition; (d) Other Specified Schizophrenia Spectrum and Other Psychotic Disorder; (e) Schizoaffective Disorder; (f) Schizophrenia; (g) Schizophreniform Disorder; and (h) Substance/Medication-Induced Psychotic Disorder.  38 C.F.R. § 3.384 (2015).  

In order for a psychosis to have become manifest to a degree of 10 percent, there must be a diagnosis that conforms to 38 C.F.R. § 3.384 and evidence to substantiate that the disease produces occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, that symptoms are controlled by continuous medication.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  

The Veteran does not contend that a psychosis was diagnosed in service or within one year of service separation.  On the VA Form 9, the Veteran asserted that he incurred PTSD while in basic training at Fort Leonard Wood, Missouri, between the months of July and August 1980.  The Veteran stated that 12 American hostages had been captured in "Iraq" and his whole unit was placed on "Red Alert For War."  According to this account, because of his professed inexperience as a soldier, and thinking about going to war, he became very scared because the hostages' lives were being threatened, and he was scared for his own life as well.  He reported continuous thoughts of episodes of his death and being killed in a war.  He could not sleep at night because of the tremendous fear and thoughts about being in a situation of war.  He was traumatized at the thought of being blown up and killed.  The Veteran also reported that, during basic training, he experienced a traumatic "Near Death Episode."  According to the Veteran's account, his squad leader's weapon discharged and fired a live round inside the armory room.  He panicked and feared for his life.  

At the Board hearing, the Veteran testified that he was released from service for failure to maintain acceptable standards of retention and that the mental condition that he still has today was probably the reason for his inability to adjust, and this may have been part of the reason for his PTSD.  

Service treatment records reveal no treatment for, complaint of, or diagnosis of, an acquired psychiatric disorder during service.  The Veteran does not contend that he was treated for a psychiatric disorder during service or that one was diagnosed.  

After service, there is no record of treatment for or diagnosis of an acquired psychiatric disorder or related symptoms for several decades.  Notably, VA depression screens were negative in March 2006, December 2007, and March 2009 (VBMS record 08/21/2014).  

Treatment reports from the University Health System Detention Health Care Services reveal a diagnosis of an adjustment disorder in December 2004, an August 2006 notation of difficulty sleeping and anxiety, and a diagnosis of adjustment disorder in December 2006 (VBMS record 05/20/2009).  

A December 28, 2010, Mental Health Admission Evaluation Note reveals that the Veteran was found to meet the criteria for a current depressive episode (minor depression or depression in partial remission).  He reported having been incarcerated and having a difficult time.  He reported that he thought his symptoms were related to PTSD due to military service, as were his other life difficulties.  The diagnoses were generalized anxiety disorder and depressive disorder NOS.  The examiner noted that the Veteran "may" meet the criteria for PTSD (VBMS record 08/21/2014).  

A depression screen on January 31, 2012, was negative.  An August 28, 2013, Psychiatry Consult reveals a report of past diagnoses including bipolar disorder, and schizophrenia.  In addition, a referral indicated that he currently he may be going through situational depression and a diagnostic clarification was needed.  He indicated that he has his "moments of depression."  These moments can occur at any time, are short lived, and are the result of him feeling unhappy with the type of life he has led.  He could not identify any military trauma.  He noted that he experienced intense fear while in prison.  He had a long and significant history of alcohol and cocaine dependence.  As far as depression, he did not endorse long periods of duration outside of the time he was using either cocaine or alcohol.  He reported no psychiatric hospitalizations, but reported two in-patient programs for cocaine and alcohol dependence.  He did not complete these programs because he would drink while on pass.  

The Veteran reported to the August 2013 examiner that his cocaine and alcohol problems started around the time he was in Fort Hood (1981).  He stated that he got into trouble because he was in need of money and he forged a check.  He provided a history of being overpaid in one of the checks he received from the military.  They started cutting the amount he received per month to compensate for overpayment.  It got to the point that he did not have money and decided to forge a check.  He reported that, through this period, he was using alcohol and cocaine heavily.  His alcohol and cocaine use increased when he was sent to Fort Riley (Kansas).  He got into trouble there also.  During his heaviest alcohol use, he drank over 12 beers per day.  He would smoke cocaine daily.  He would also smoke marijuana.  The examiner noted that his depressive symptoms are not sustained and are mainly associated with life issues and re-examination of his path.  Given his history of alcohol and cocaine dependence, the lack of sustained abstinence, it is very likely that the depression he experiences at times may be secondary to them.  The Axis I diagnoses included alcohol dependence, continuous and cocaine dependence, continuous (VBMS record 08/21/2014).

A November 1, 2013, Primary Care evaluation notes: situational depression-resolved-occurred while in prison (VBMS record 08/21/2014).  

The report of a VA examination in January 2014 reveals the examiner's opinion that the Veteran's symptoms do not meet the diagnostic criteria for PTSD.  Instead, the diagnoses were cannabis use disorder, moderate; stimulant use disorder, cocaine; and adult antisocial behavior.  The Veteran denied receiving mental-health services while in the military.  He reported that he saw a mental-health provider in 2008, ostensibly for counseling.  He also reported that he saw a psychiatrist when he was incarcerated within the Texas Department of Criminal Justice.  While enlisted in the military, he incurred charges of larceny and forgery of a check.  He also had "at least two if not three" Article 15's for disobeying orders.  He reported that he has a very extensive history of arrest/incarcerations since leaving the military and reported that he has seven felony convictions.  He reported that he has been incarcerated at least 30 times and many of those arrests were for misdemeanors such as evading arrest of resisting arrest.  His felony convictions have been for charges that include, but are not limited to, possession of a controlled substance, unlawful use of a vehicle, burglary of a habitation, felon in possession of a firearm, and unlawful carrying of a firearm, and that he is currently on parole.  

The Veteran reported to the January 2014 examiner that he began using marijuana and cocaine while in the military and reported that he developed an addiction to both substances.  The examiner noted that, evidently, many of his difficulties with the criminal-justice system have evolved out of drug-related issues.  He also reported drinking the medication Robitussin "to get high," and acknowledged having taken illegal stimulants such as "black mollies" and "Easter eggs."  The Veteran reported stressors of having some concerns/fears while in boot camp which evolved out of the Iran hostage situation.  The examiner concluded that the Veteran did not PTSD meet criterion A or criterion B.  He reports having had some concerns/fears during his time in boot camp.  However, this did not rise to a level that would meet Criteria A or B.  The examiner concluded that he exhibits some characterological issues, e.g., he reported that he has "a problem with authority" and went on to state that he did not like taking orders, which led to him having significant difficulties in boot camp.

A July 16, 2014, Psychiatry Outpatient Assessment notes that the Veteran has a genetic vulnerability for a psychotic disorder and had significant paranoia in the absence of substance use or affective symptoms.  He reported that, when he was stationed in Arizona, he experienced noises described as "creaking sounds."  He explained these away saying that there were many souls around in that Indian region.  The examiner found that these appear related to occasional psychotic episodes associated with a personality disorder, since his paranoia is continuous.  The examiner noted that current cocaine use could be the cause of paranoia.  However, the fact that he is on parole may make it not as likely.  The examiner then noted that he had violated parole before.  The examiner stated that, diagnostically, he is a puzzle.  His strong genetic vulnerability with the presence of very significant paranoia make the diagnosis of psychosis appropriate.  The examiner diagnosed unspecified psychotic disorder, cocaine use disorder, alcohol use disorder, marijuana use disorder, and antisocial personality disorder (VBMS record 08/21/2014).  

After a review of all of the evidence, the Board finds that the Veteran does not have PTSD.  The Veteran was specifically examined for the purpose of determining whether a diagnosis of PTSD was supported, and the finding was that he does not meet the criteria for a diagnosis of PTSD.  The statement in the December 2010 Mental Health Admission Evaluation Note that the Veteran "may" meet the criteria for PTSD is inconclusive.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

The Board finds that a psychosis was not noted in service and did not become manifest to a degree of 10 percent or more in service or within one year of service separation.  There is no finding consistent with a psychosis for decades after service.  

While the Veteran has reported that he began using alcohol and drugs during service, as set out above, VA law provides that no compensation shall be paid if a disability is the result of a veteran's own willful misconduct, including the abuse of alcohol and drugs.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2015); see also VAOPGPREC 2-97.  The law also precludes compensation for primary alcohol abuse disabilities, and secondary disabilities that result from primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  

While the Veteran has a diagnosed personality disorder, service connection cannot be granted on this basis as personality disorders are not diseases or injuries within the meaning of the law.  See 38 C.F.R. § 3.303, 4.9, 4.127 (2015).

The Board finds that no current acquired psychiatric disorder is related to service or a service-connected disability.  There is no medical opinion of record that purports to relate a current acquired psychiatric disorder to service.  There is also no medical opinion purporting to establish that a current acquired psychiatric disorder was superimposed upon a personality disorder by service or by a service-connected disability.    

The Board has considered the Veteran's lay assertions made in support of his claim.  Generally, lay evidence is competent with regard to identification of a disease with 'unique and readily identifiable features' which are 'capable of lay observation.'  See Barr, 21 Vet. App. at 308-09.  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); see 38 C.F.R. § 3.159(a)(2). 

The Board finds that establishing a current diagnosis of PTSD, establishing manifestations of a psychosis, relating a current diagnosis of an acquired psychiatric disorder to service or to a service-connected disability, and establishing an acquired psychiatric disorder as a disability superimposed upon a personality disorder, are not the equivalent of relating a broken bone to a specific injury (Jandreau, at 1377).  Such an opinion requires knowledge of the potential causes of psychiatric disorders, the differences in symptomatology between various diagnoses, and the inherently medical question of how an incident in service or a service-connected disability may have contributed to bring about a psychiatric disorder.  These are not matters which are capable of lay observation.  Accordingly, the Veteran's lay statements are not competent evidence of a diagnosis of PTSD, or of an etiologic relationship between the claimed psychiatric disorder and service or a service-connected disability.  

The Veteran has asserted that his behavior in service was evidence that he had a psychiatric disorder at that time.  However, difficult behavior is not necessarily evidence of a psychiatric disorder, and the presence of such behavior does not provide the evidence necessary to distinguish between a qualifying acquired psychiatric disorder and non-qualifying alcohol and drug abuse, and/or personality disorders.  The competent evidence on these questions weighs against the claim.  

In sum, the Board finds that the Veteran does not have PTSD; a psychosis was not noted in service and did not become manifest to a degree of 10 percent or more in service or within one year of service separation; no current acquired psychiatric disorder is related to service or a service-connected disability; and no current acquired psychiatric disorder represents disability superimposed upon a personality disorder by service or a service-connected disability.  As such, the Board concludes that service connection for an acquired psychiatric disorder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him in March 2009 under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The Board acknowledges the Veteran's assertion that his treatment records from the Bexar County Adult Detention Center and the University Health Care System should date back from 1998 to the present day, and that records from those facilities only date back to 2004.  However, the Veteran's assertions regarding the range of treatment dates have been inconsistent.  On the VA Form 21-4142 (Authorization and Consent to Release Information to VA) in April 2009, he stated that these facilities only had records from December 30, 2004, to January 24, 2009, which is consistent with the records actually received.  Given the inconsistencies in his accounts, the Board finds that his subsequent assertion that there are additional records is not credible.  Therefore, there is no basis to attempt further development for additional records.  

The RO has also obtained a thorough medical examination regarding the claim, as well as medical opinions.  The Veteran has made no specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this case, the RO substantially complied with the Board's January 2015 remand instructions by scheduling a Board hearing, and substantially complied with prior remands by obtaining treatment records.  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2015).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his claim, and he was informed of the information and evidence necessary to substantiate each claim.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


ORDER

Service connection for an acquired psychiatric disorder is denied.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


